Citation Nr: 1236614	
Decision Date: 10/23/12    Archive Date: 11/05/12

DOCKET NO.  09-21 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for degenerative joint disease and residuals of a meniscectomy of the left knee and an initial rating higher than 10 percent for the left knee on the basis of limitation on extension. 

2.  Entitlement to service connection for a lung disability due to exposure to asbestos. 

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Veteran 
ATTORNEY FOR THE BOARD

S. Grabia, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1963 to August 1967. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in July 2003 and in May 2006 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file

The claim of service connection for a lung disability due to exposure to asbestos is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

In February 2009, in writing, prior to the promulgation of a decision by the Board, the Veteran withdrew his appeal on an initial rating higher than 10 percent for degenerative joint disease and residuals of a meniscectomy of the left knee and an initial rating higher than 10 percent for the left knee on the basis of limitation on extension (left knee disability).


CONCLUSION OF LAW

The criteria for the withdrawal of the substantive appeal on the initial ratings for a left knee disability have been met.  38 U.S.C.A. § 7105(d)(5) (West 2002); 38C.F.R. §§ 20.202, 20.204 (2011).






REASONS AND BASES FOR FINDING AND CONCLUSION

In a rating decision in July 2003, the RO granted service connection for degenerative joint disease and residuals of a meniscectomy of the left knee and assigned an initial rating of 10 percent.  In September 2004, the Veteran perfected an appeal of the initial 10 percent rating by timely filing a substantive appeal, following the issuance of the statement of the case in August 2004.  

While on appeal, in a rating decision in December 2004, the RO assigned an initial separate rating of 10 percent for the left knee on the basis of limitation of extension.  

After the issuance of the last supplemental statement of the case in February 2009, addressing the claim, the Veteran in February 2009, in writing, withdrew his appeal on the claim for increase for the left knee disability before the Board promulgated a decision on the claim. 

A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision. Withdrawal of a substantive appeal may be made by the Veteran.  38 C.F.R. § 20.204.

As the Veteran withdrew the appeal on the claim for increase for a left knee disability, before the Board promulgated a decision on the claim, the criteria for withdrawal of the claim under 38 C.F.R. § 20.204 have been met.  As the Board does not have jurisdiction to review the claim, the claim is dismissed.







ORDER

The appeal of the claim for an initial rating higher than 10 percent for degenerative joint disease and residuals of a meniscectomy of the left knee and an initial rating higher than 10 percent for the left knee on the basis of limitation on extension is dismissed.


 REMAND 

On the claim of service connection for a lung disability due to exposure to asbestos, the Veteran asserts that he was exposed to asbestos, while serving aboard the USS Herbert J. Thomas (DD-833).  The Veteran stated that he volunteered in tearing out the old asbestos from the ship. The service personnel records show that the Veteran served on the ship from March 1965 to June 1967 as a radar man.  

An informal history of the USS Herbert J. Thomas (DD-833) shows that the ship was in dry-dock for a year for overhaul, namely, FRAM I conversion, from July 1963 to August 1964.  

After service in September 2005, a CT scan by VA of the lungs showed pleural thickening and calcification of the pleural plaque.  The impression was extensive pleural thickening compatible with a diagnosis of asbestosis.

On VA examination in February 2006, a pulmonary function test did not rule a restrictive lung defect.  The VA examiner stated that the Veteran had an asbestos exposure complex, but not asbestosis. 

In February 2007, the assessment by a private health care provider was a history of asbestos exposure and radiologic studies to suggest possible asbestosis.



On VA examination in November 2007, the VA examiner stated that it was as least as likely as not that the Veteran's asbestosis caused the pleural calcification. 

In a claim of service connection for asbestosis or asbestos-related disability, VA has established an administrative protocol as guidelines for adjudicating the claim. VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9.  

As the record is insufficient determine the actual risk of asbestos exposure, further development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Department of the Navy the information, pertaining to:

a).  The chronology of the FRAM (Fleet Rehabilitation and Modernization) overhaul, including the outfitting of STOPS (Shipboard Toxicological Operational Protective System) of the USS Herbert J. Thomas (DD-833).  

b).  Whether the overhaul involved the crew removing of asbestos or was the task done by shipyard workers. 

c).  After the FRAM and STOPS overhaul, what was the risk to the crew, specifically, a radar man, to exposure to asbestos.  

2.  Develop the claim in accordance VA Adjudication Procedure Manual, M21-1MR, part IV.ii.2.C.9. 






3.  Afford the Veteran a VA examination to determine;

Whether t is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent) or less likely than not (probability less than 50 percent) that the Veteran has asbestosis or an asbestos-related disability? 

In formulating the opinion, the VA examiner is asked to address whether the Veteran has any other risk factor to account for pleural thickening and calcification of the pleural plaque by CT scan by VA in September 2005, 38 years after service. 

The Veteran's file must be made available to the VA examiner for review.

4.  After the development has been completed, adjudicate the claim.  If the benefit is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).









The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


